                         
LONGSHOREMAN
™S ASSN
. LOCAL
 235
  639 Local 1235, International Longshoreman™s Associ
a-tion
, AFL
ŒCIO
 and
 Metal Management Nort
h-east, Inc./Naporano Iron & Metal Company 
and 
Waste Material Recycling and General Indu
s-trial Laborers Local 
108, LIUNA, Party in I
n-terest/Intervenor.
  Waste Material Re
cycling 
and General Industrial 
Laborers Local 
108, LIUNA 
and
 Metal Ma
n-agement Northeast, Inc./Naporano Iron & Metal 
Company
 and 
Local 1235, International Lon
g-shoreman™s Association, 
AFL
ŒCIO, Party in I
n-terest/Intervenor. 
Cases 
22ŒCDŒ128447
 and 
22ŒCDŒ132070
 April 
29, 2015
 DECISION AND DETERMI
NATION 
 OF DISPUTE
 BY MEMBERS 
HIROZAWA
, JOHNSON
, AND 
MCFERRAN 
 This is a jurisdictional dispute proceeding under Se
c-tion 10(k) of the National Labor R
elations Act.  Metal 
Management Northeast, Inc./Naporano Iron & Metal 
Company (the Employer) filed a charge on May 12, 
2014, alleging that Local 1235, International Lon
g-shoreman
™s Association, AFL
ŒCIO (Local 1235) viola
t-ed Section 8(b)(4)(D) of the Act by engaging in pr
o-scribed activity with an object of forcing the Employer
 to 
assign certain work to employees it represents rather than 

to employees represented by Waste Material Rec
ycling 
and General Industrial Laborers Local 108, LIUNA (L
o-cal 108).  The Employer also filed a charge on July 3, 

2014, alleging that L
ocal 108 vio
lated Section 8(b)(4)(D) 
of the Act by engaging in proscribed activity with an 

object of forcing the Employer to assign certain work to 
employees it represents rather than to employees repr
e-sented by Local 1235.  A hearing was held on July 1
Œ3, 
2014, befor
e Hearing Officer Nancy Slahetka.  Therea
f-ter, the Employer, Local 1235, and Local 108 filed 
posthearing briefs.
 The National Labor Relations Board has de
legated its 
authority in this proceeding to a three
-member panel.
 The Board affirms the hearing office
r™s rulings, fin
d-ing them free from prejudicial error.  On the entire re
c-ord, the Board makes the fo
llowing findings.
 I. JURISDICTION
 The Employer, a Delaware corporation
, engaged in the 
business of waste and metal rec
ycling, and Local 108 
stipulated that,
 during the preceding 12 months, the E
m-ployer sold and shipped from its Newark, New Jersey 
faci
lity goods valued in excess of $50,000 directly to 
points outside the State of New Jersey, and du
ring the 
same period of time that the E
mployer purchased and 
rec
eived at its Newark, New Je
rsey facility, goods and 
supplies valued in excess of $50,000 directly from ente
r-prises loca
ted outside of the State of New Jersey.  The 
Employer and Local 108 further stipulated, and we find 

based on the record, that the Employe
r is engaged in 

commerce within the meaning of Section 2(6) and (7) of 
the Act.
1  The Employer, Local 1235, and Local 108 
stipulated, and we find, that Local 1235 and Local 108 
are labor organizations within the meaning of Se
ction 
2(5) of the Act.
 II. THE 
DISPUTE
 A. Background and Facts of the Dispute  
 The Employer, located at 182 Calcutta Street, Newark, 
New Jersey, ships and sells bulk and scrap metal pro
d-ucts.  Ships being serviced by the Employer dock at 

berths 30 and 32 in Port Newark.  (All three loc
ations are 
collectively referred to herein as the Employer
™s facility.)  
The Employer
™s employees load and unload products 
from ships in Port Newark. 
 The Employer was acquired by Metal Management 
Northeast in 1998 or 1999.  Metal Management Nort
h-east was 
then acquired by Sims Metal Management USA 
in 2008.  Local 108 and its predecessor, Laborers Local 

734 (Local 734), have represented the production, stev
e-doring, and maintenance employees at the Employer
™s 
facility since the early 1990s.  Local 108 took ov
er repr
e-sentation of the unit from Local 734 in 2004, when Local 
734 was dissolved by the Laborers International Union of 
North America.  The current collective
-bargaining 
agreement between Local 108 and the Employer is effe
c-tive from May 26, 2012
, through
 May 25, 2018.  Local 
108 members currently perform both yard and stevedo
r-ing work for the Employer.
2 1 Local 1235 declined to join the stipulations regarding the Emplo
y-
er™s jurisdiction, asserting that there is no evidence that the Employer 
continues to operate a facility in Port Newark and 
that it 
ther
efore does 
not purchase or receive cargo at that location in any amount.
 2 A 1993 impartial umpire decision 
resolving
 an 
AFL
ŒCIO 
art. XX, 
sec. 3 
proceeding 
provides earlier history of the work in di
spute.  Until 
that time, the Employer 
contracted stevedori
ng comp
anies to load and 
unload ships. The Operating Engineers represented the crane o
perators 
employed by those companies, and the stevedores 
were represented by 
Local 1235.  
In June 1991
, the Operating Engineers went on strike, and 
it appears that Local 
1235 honored the strike. 
After the strike ended, the 
Employer
 decided to perform the 
loading and unloading 
work itself, 
and it assigned that work to its e
xisting yardmen, who were represented 
by Local 734. 
 Local 1235 picketed, and Local 734 threatened to 
honor 
the picket line. As a result, 
the Employer
 filed an 8(b)(4)(D) charge, but 
it was dismissed after Local 734 d
isclaimed interest in the work.  
De-spite this disclaimer, however, Local 734 members
 continued to pe
r-form the stevedoring
 work, causing t
he 
Inte
rnational Longshoreman
™s Association
 to file a charge with the AFL
ŒCIO alleging a vio
lation of 
art. XX, sec. 3.  
The impartial umpire found that there was no violation, 
and there is no ev
idence that this decision was appealed.
 362 NLRB No. 76
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 640 Sims Metal East (SME), located at the Claremont f
a-cility in Jersey City, New Jersey, also ships and sells 
bulk and scrap metal pro
ducts.  In addition, it 
processes 
scrap metals.  Like the Employer, SME is wholly owned 
by Sims Metal Management USA.  SME is a member of 

the New York Shipping Association (NYSA), a mu
l-tiemployer association, and a signatory to a collective
-bargaining agreement between NYSA and t
he Intern
a-tional Lon
gshoreman
™s Association (ILA).  The current 
contract between NYSA and ILA is effective from Oct
o-ber 1, 2012
, through September 30, 2018.  The Employer 
is not a party to that contract.  Local 1235 members cu
r-rently perform the stevedorin
g work for SME at its 
Claremont facility.
 Although the operations of SME and Naporano are 
separate, ships carrying scrap metal often are 
ﬁtopped 
off
ﬂ at the Naporano facility after being initially loaded 
at the SME facility.  The loading and unloading at S
ME 
is performed by Local 1235 members, and the loading 

and unloading at the Naporano facility is performed by 

Local 108 members.
 Between September 2013 and June 2014, L
ocal 1235 
filed 41 grievances with NYSA, alle
ging that SME had 
used non
-ILA labor to pe
rform work at the Naporano 
Port Newark facility, in violation of the ILA
-NYSA co
n-tract.  A meeting was held on May 2, 2014
, to discuss the 
existing grievances.  Attendees at this meeting included:  

Local 1235 President Richard Suarez, Local 1235 me
m-bers Mic
hael Pallay and Matthew Pallay, and 
Attorney 
Elizabeth Ale
xander for the ILA; Regional Director of 
Human Resources for Sims Metal Manag
ement Edwin 
Melendez and 
Attorney Frank Birchfield for SME; and 
NYSA Director of L
abor Operations Ken Karahuta and 
NYSA 
Attorney Richard Ciampi.  Melendez testified 
that, during this meeting, Suarez threatened to picket the 
Port Newark facility 
ﬁif we continued to bring in bulk 
metals into the operation,
ﬂ and would bring down the full 
force of the ILA.   Birchfield testified
 that there was e
x-tensive di
scussion regarding the different types of cargo 
and that Suarez looked at Melendez and Birchfield and 
said, 
ﬁ[I]f a ship comes in there to be unloaded and L
ocal 
108 does the unloading, we will picket you.  I will bring 
the full 
weight of the ILA down on you.  I will put lon
g-shor
emen outside that gate and we will shut down the 
facility.
ﬂ  
Suarez denied stating that he would take any 
action against Naporano or SME.  The Pallays, Alexa
n-der, and Karahuta all testified that they did n
ot hear Su
a-rez make threats to picket or strike during the mee
ting.
3 3 The NYSA
-ILA Labor Relat
ions Committee 
(LRC) issued a R
e-port and Award dated June 30, 2014, finding that SME and Naporano 
are a single employer and that SME had violated the contract by using 
non
-ILA labor at the Naporano facility.  The remedy awarded i
ncluded 
After learning of Local 1253
™s grievances, L
ocal 108 
grew concerned about its potential loss of work.  By le
t-ter to Melendez, dated May 8, 2014, Local 108 Business 
Manager Mike Hellstrom 
wrote:
  In short, Local 108 will exercise any and all rights it 
maintains to oppose efforts by Sims, if any, to modify 
the terms and conditions of employment or represented 
status of the Local 108 bargaining unit members pe
r-forming the (baselessly) dispute
d work. . . . Rather, 
were Sims to in fact
Šafter all these years
Šever un
i-laterally retract its recognition of Local 108 as the ba
r-gaining representative of these employees, Local 108 
would view such action as a fundamental rupture of the 
collective bargain
ing relationship, entitling it to take l
e-gal action up to and including striking to defend its 
long
-held ba
rgaining status.
 B. Work in Dispute
 The notice of hearing described the di
sputed work as 
ﬁstevedoring work, defined as the loa
ding and unloading 
of b
ulk and break bulk ca
rgoes onto and off waterborne 
vessels, and the tying
-up and letting
-go of ships at the 
facility located at 182 Calcutta Street, Port Newark Te
r-minal, Newark, New Jersey.
ﬂ  At the hearing, the E
m-ployer, Local 1235
, and L
ocal 108 stipula
ted that this 
description was a
ccurate.  
 We find, based on the record, that the work in dispute 
is stevedoring work, defined as the loading and unloa
d-ing of bulk and break bulk cargoes onto and off wate
r-borne vessels, and the tying
-up and letting
-go of sh
ips at 
the facil
ity located at 182 Calcutta Street, Port Newark 
Terminal, Newark, New Jersey.
 C. 
Contentions of the Parties
 The Employer and Local 108 contend that there is re
a-sonable cause to believe that Section 8(b)(4)(D) has been 

violated by both Local
 1235 and Local 108.  During the 
May 2, 2014 meeting, Suarez threatened to strike or 
picket if the stevedoring work at the Naporano facility 
was not given to Local 1235.  Local 108 
Repr
esentative 
Hellstrom then sent a letter to Melendez threatening a
c-tion 
if the same work was reassigned to Local 1235.  
Both parties assert that these threats are evidence of 

competing claims to the work in dispute, as are the 

grievances filed by Local 1235 with NYSA r
egarding 
this work.  The Employer and Local 108 contend tha
t the 
work in dispute should be awarded to Local 108 based on 

the factors of employer preference and past practice, the 
collective
-bargaining agreements, and economy and eff
i-paying damages of l
ost wages to Local 1235 members.  Neither Nap
o-
rano nor Local 108 participated in any of the proceedings lea
ding up to 
that award.
                                                                                                                                 LONGSHOREM
AN™S ASSN
. LOCAL 
1235
 641 ciency of operations.  Local 108 add
itionally asserts that 
relative skills and tra
ining favors it maintaining the di
s-
puted work.  The Employer further contends that the 
1993 AFL
ŒCIO work jurisdiction decision also weighs in 
favor of awarding the disputed work to employees repr
e-sented by Local 108.
 Local 1235 contends that the notice of 
hea
ring should 
be quashed because this is not a l
egitimate case involving 
competing claims b
etween two unions for the same work 
within the scope of Section
s 8(b)(4)(D) and 10(k).  I
n-stead, Local 1235 claims that this is a contractual and 
work preservation 
dispute.  In support of its contract di
s-pute theory, Local 1235 asserts that SME and the E
m-ployer are a single employer and that, therefore, the E
m-ployer is contractua
lly bound under the ILA
™s contract 
with SME, a signatory member of the NYSA.  It also 
ass
erts that Suarez did not make any threats during the 
May 2, 2014 meeting and that Local 108
™s threat was a 
sham, made in collusion with the Employer for the pu
r-pose of having the issue heard and determined by the 
NLRB in a 10(k) proceeding. 
 D. 
Applicabili
ty of the Statute
 The Board may proceed with a determination of a di
s-pute under Section 10(k) of the Act only if there is re
a-sonable cause to believe that Se
ction 8(b)(4)(D) has been 
violated.  
Operating Engineers Local 150 (R&D Thiel)
, 345 NLRB 1137, 1139
 (2005).  This standard requires 
finding that there is reasonable cause to believe that there 
are competing claims for the disputed work between rival 
groups of employees, and that a party has used pr
o-scribed means to enforce its claim to that work.  Add
i-tionally, there must be a finding that the parties have not 
agreed on a method of voluntary adjustment of the di
s-
pute.  Id.  On this record, we find that these requirements 
have been met.
 1.  Competing claims for work
 We find reasonable cause to believe tha
t Local 1235 
and Local 108 have claimed the work in dispute for the 

employees they respe
ctively represent.  Local 108
-represented employees
™ performance of the disputed 
work indicates their claim to it.  
Laborers Local 310 
(KMU Trucking & Excavating)
, 361 NLRB 
381, 383
 (2014).  In addition, Local 108
™s threat to take legal a
c-tion if the Employer reassigned the disputed work to e
m-ployees not represented by Local 108 also const
ituted a 
claim to the work in dispute.  Id.
 Despite its contention that there are n
o competing 
claims to the work, Local 1235 claimed the disputed 

work by filing the grievances against SME.  
Operating 
Engineers L
ocal 18 (Donley
™s, Inc.) (Donley
™s II)
, 360 
NLRB 
903, 906
 (2014) (citing 
Laborers Local 265 (AMS 
Construction)
, 356 NLRB 
306, 3
08 (2010)) (pay
-in-lieu 
grievances alleging contractual breaches in the assig
n-ment of work constitute d
emands for the disputed work); 
see also 
Roofers 
Local 30  v. NLRB
, 1 F.3d 1419, 1427 
(3d Cir. 1993) (attempted di
stinction 
ﬁbetween seeking 
the work and 
seeking pay for the work is ephe
meral
ﬂ).  
Additionally, to resolve these grievances, repr
esentatives 
from Local 1235 met with NSE and NYSA represent
a-tives to discuss whether the work in dispute should be 

assigned to Local 1235
-represented emplo
yees, furthe
r evidencing Local 1235
™s claim to the dispu
ted work.
 Moreover, we find no merit in Local 1235
™s contention 
that the grievance constitutes a work preservation claim.  
The record shows that the Employer has assigned esse
n-tially all of the stevedoring work a
t the Naporano facil
ity 
to Local 108
-represented employees for nearly 25 years. 
Where, as here, a labor organ
ization is claiming work 
that has not previously been pe
rformed by employees it 
represents, the 
ﬁobje
ctive is not work preservation, but 
work acqui
sition,
ﬂ and the Board will resolve the dispute 
through a 10(k) proceeding.  
Electrical Wor
kers Local 48 
(Kinder Morgan Terminals)
, 357 NLRB 
2217, 2219
 (2011), and cases cited therein.  
 Finally, Local 1235 failed to prove its theory that SME 
and the Emplo
yer are a single e
mployer.  Rather, the 
evidence shows that SME and the Employer are two se
p-
arate ent
ities that are wholly owned subsidiaries of the 
same company, and that 
they 
have the same represent
a-tion regarding labor issues.
 2.  Use of pr
oscribed mean
s We find reasonable cause to believe that both Local 
1235 and Local 108 used means pr
oscribed by Section 
8(b)(4)(D) to enforce their claims to the work in dispute.  
At the May 2, 2014 meeting, the Local 1235 represent
a-tive told representatives of SME, Sim
s Metal Manag
e-ment USA, and the Employer that if the disputed work 
was performed by Local 108, Local 1235 would picket, 
bring the 
ﬁfull weight of the ILA down,
ﬂ and shut down 
the Emplo
yer™s facility.
4  In its May 8, 2014 letter, Local 
108 threatened to 
ﬁtake legal action up to and including 
striking, to defend its long
-held bargaining status.
ﬂ  Th
e-se statements constitute proscribed means to enforce a 
claim to disputed work.  
KMU Trucking 
& Excava
ting, 
361 NLRB 
381, 383
; Operating Engineers L
ocal 150 
(Patte
n Industries)
, 348 NLRB 672, 674 (2006);  
R&D 
Thiel
, 345 NLRB at 1140.
 4 The fact that Local 1235 denies making these threats is incons
e-quential to the reasonable cause determinations. 
  The Board 
need not 
rule on the credibility of testimony in order to d
etermine the dispute, 
because the Board need only find reasonable cause to believe that Local 
1235 and Local 108 violated the statute to pr
oceed under Sec. 10(k). 
 R&D Thiel
, 345 NLRB 
at 1139 and f
n.
 9.                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 642 We find no merit in Local 1235
™s co
ntention that Local 
108™s threat was not genuine or was the result of coll
u-sion with the Employer.  The Board has consistently r
e-jected such arguments
, absent 
ﬁaffirmative evidence that 
a threat to take proscribed action was a sham or was the 
product of collusion.
ﬂ  
R&D Thiel
, 345 NLRB at 1140.  
The record here contains no evidence that supports Local 
1235™s contention that the Employer colluded with Lo
cal 
108 to fashion a sham jurisdictional dispute.
 3. No voluntary method for adjustment of di
spute
 We further find no agreed
-upon method for voluntary 
adjustment of the dispute to which all parties are bound.  
The Employer, Local 1235
, and Local 108 so sti
pulated 
at the hearing.  Although Local 1235 contends that all 
parties are bound to the agreement between the NYSA 
and the ILA, the Employer is not a party to this agre
e-ment. 
 Based on the foregoing, we find that there are compe
t-ing claims for the work in 
dispute, that there is reason
a-ble cause to believe that Section 8(b)(4)(D) has been 
violated, and that there is no agreed
-upon method for 
voluntary adjus
tment of the dispute.  We accordingly 
find that the dispute is properly before the Board for d
e-terminat
ion.
 E. Merits of the Dispute
 Section 10(k) requires the Board to make an affirm
a-tive award of disputed work after co
nsidering various 
factors.  
NLRB v. Electrical Workers Local 1212 (C
o-lumbia Broadcasting)
, 364 U.S. 573, 577
Œ579 (1961).  
The Board
™s deter
mination in a jurisdictional dispute is 
ﬁan act of judgment based on common sense and exper
i-ence,
ﬂ reached by balan
cing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J.
 A. Jones 
Construction)
, 135 NLRB 1402, 1410
Œ1411 (1962).
 The follo
wing factors are relevant in making the d
e-termination of this dispute.
 1.  Employer preference and past pra
ctice
 The Employer
™s representatives testified that the E
m-ployer prefers to use Local 108
-represented employees to 
perform the stevedore work at the 
Employer
™s facility, 
that it currently assigns this work to Local 108
-represented e
mployees, and that it has assigned this work 
to Local 108
-represented employees since 2004.  This 
was undisputed during the hearing.  The Employer
™s re
p-resentatives further 
clarified that Local 734, Local 108
™s 
predecessor, performed the disputed work since around 
1991, when the Employer first started using its own e
m-ployees for stevedoring, rather than contracting out the 
work.  Therefore, since the early 1990s, only employe
es 
represented by the Laborers Union have performed the 
work in dispute.  Furthe
rmore, Local 1235 members have 
never been employees of the Employer; they performed 
work at the Employer
™s facility only as e
mployees of the 
contractors performing work for the
 Employer prior to 
1991. 
 We therefore find that this factor favors an award of 
the work in dispute to employees re
presented by Local 
108. 2.  Certifications and collective
-bargaining agreements
 Employees represented by Local 108 and its predece
s-sor local 
have been performing the work in dispute for 
almost 25 years.  While re
presented by Local 108, they 
performed the work under three consecutive collective
-bargaining agreements dating back to 2004.  Before that, 

the employees were represented by the now
-def
unct L
o-cal 734 and performed the work under the Local 734 
contracts beginning in the early 1990s.  The Recognition 
Clause of the current collective
-bargaining agreement 
between Local 108 and the Employer recognizes Local 
108 as the exclusive representative
 for all of its stevedo
r-ing and maintenance employees.  Stevedoring work is 
further defined, in the Recognition Clause, as 
ﬁwork i
n-volved in the loading and unloading of bulk and break 
bulk cargoes onto and off waterborne vessels, within the 
classification
s of this agreement, consistent with the kind 
and types of work done by ba
rgaining unit employees 
prior to May, 2000.
ﬂ  The collective
-bargaining agre
e-ment clearly covers the work in dispute.
 Local 1235 contends that its NYSA bargaining agre
e-ment applies t
o the work in dispute.  As noted above, 

SME is signatory to the mu
ltiemployer NYSA agreement 
with the ILA.  But the Employer and parent company, 

Sims Metal Management USA, are neither NYSA me
m-bers nor signatories to its agre
ements.
 We find that this factor
 favors an award of the work in 
dispute to Local 108
-represented employees.
 3.  Economy and efficiency of operations
 Several representatives of the Employer test
ified that it 
was more efficient and econo
mical for the Employer to 
assign the stevedore work a
t its facility to Local 108.  
Me
lendez testified that operations would be less eff
icient 
if the work were awarded to Local 1235 because, r
ather 
than having one bargaining unit perform all of the work, 
the work would be split b
etween two bargaining units 
from two unions.  He added that assigning the di
sputed 
work to Local 1235 would result in layoffs to e
mployees 
represented by Local 108, due to costs.  Director of O
p-erations Michael Henderson test
ified that if Local 1235 
members were to perform the work in 
dispute, the E
m-ployer would be less competitive in the market due to the 
increased cost of ILA labor.  Operations Manager Scott 
Krentel similarly testified that labor costs would increase 
 LONGSHOREM
AN™S ASSN
. LOCAL 
1235
 643 if the work were assigned to Local 1235 members.  
Kre
ntel further te
stified that the ILA
™s requirement that 
its members work 
1 hour and then take the next hour off 
would affect productivity negatively.
 Based on the above, we find that this factor favors an 
award to employees represen
ted by Local 108.
 4.  Relative skills an
d training
 Testimony from several witnesses e
stablishes that the 
employees represented by Local 108 perform the stev
e-dore work at the E
mployer
™s facility and that SME Local 
1235-represented employees perform the same type of 
work at the Claremont facility.
  The work at both facil
i-ties requires similar skills, and there was no testimony 

regarding requisite training for the stevedore work at 
either company, with the exception of very limited test
i-mony that two st
evedore crane operators and one hatch 
trimmer, 
employed by SME, and represented by Local 
1235, were used by the Employer on very few occasions, 
because of their extensive training with those particular 
machines. 
 Local 108 contends that through its long history of a
c-tually performing the work at the E
mployer
™s facility, the 
employees that it repr
esents have developed skills and 
abilities unique to the Employer
™s operation.  It argues 
that this long
-term experience favors them co
ntinuing to 
perform the work in dispute.
 We find that this factor does not f
avor an award of the 
disputed work to either group of employees.
 5. AFL
ŒCIO j
urisdictional award 
 The Employer urges the Board to give the proper 
weight to the AFL
ŒCIO
™s prior jurisdictional determin
a-tion concerning the identical work in dispute and esse
n-tially the same pa
rties.  In 1993, upon charges filed by 
the ILA against the Laborers
™ Union, the AFL
ŒCIO 
awarded the disputed work to Local 734; Local 108 is the 

direct successor
-in-interest to Local 734 with regard to 
the relevant bargaining unit.  The Em
ployer relied on this 
AFL
ŒCIO decision in its collective
-bargaining relatio
n-ship with the Laborers
™ Union over the next two decades.
 Based on the foregoing, we find that the prior jurisdi
c-tional determination favors an award to Local 108
-
represented employ
ees.
 III. CONCLUSION
 After considering all of the relevant factors, we co
n-clude that employees represented by Local 108 are ent
i-tled to perform the work in dispute.  We reach this co
n-clusion based on the factors of employer preference and 
past practice, co
llective
-bargaining agreements, econ
omy 
and efficiency of operations, and the prior AFL
ŒCIO 
award over the same work in dispute.  In
 making this 
determination, we award the work to employees repr
e-sented by Local 108, not to that labor organization or its 
members.
 DETERMINATION OF DIS
PUTE
 The National Labor Relations Board makes the follo
w-ing Determination of Dispute.
 Employees of Metal Management Northeast, 
Inc./Naporano Iron & Metal Company, who are repr
e-sented by Waste Material Recycling and General Indu
s-
trial L
aborers Local 108, LIUNA, are entitled to do the 
stev
edoring work, defined as the loading and unloading 
of bulk and break bulk cargoes onto and off w
aterborne 
vessels, and the tying
-up and le
tting
-go of ships at the 
facility located at 182 Calcutta 
Street, Port Newark Te
r-minal, Ne
wark, New Jersey.
   